DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 11/09/2020 have been entered in full. Claims 48-67 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 48-57, and 59-67 are rejected under 35 U.S.C. 103 as being unpatentable over US20080089875 (“Cui”), Yan et al., (2014) OncoImmunology 3:7, e950163 (“Yan”, of record), and Timmins et al., Biotechno. Bioeng. 104:832-840, 2009 (“Timmins”, of record).
Cui teaches a method of treating cancer by administering white blood cells that are preselected in vitro to kill cancer cells. Cancer cell killing activity (CKA) is assayed similarly to the present disclosure: white blood cells are contacted to cancer cells in vitro and the number of viable cancer cells is quantitated after a period of time ([0019][0036-0039], claim 16). Separation of white blood cells into granulocyte and agranulocyte types indicated that the CKA was present in the granulocyte fraction (FIG. 2C); sorting of cells is optional, however, for the preparation of cells to be used in treatment [0022-0023]. 
Cui teaches the CKA trend among humans is reflective of the sample's cancer status, i.e. healthy humans have higher CKA than cancer patients, and their CKA is comparable to that of cancer resistant mice. Therefore, the WBCs in the people with exceptional activity (at 70-90% level or better) may have therapeutic effect when adoptively transferred to cancer patients [0035]. Thus, Cui suggests that in vitro CKA is a result-effective variable for selection of granulocytes for administration to cancer patients. Cui also teaches that once suitable donors are identified by CKA assays, additional cells may be obtained from bone marrow or peripheral blood [0021]. Cui teaches that cell killing activity can vary with, for example, the time of year, age, or genetics and, therefore, cells which higher CKA should be collected during the summer or from young, healthy donors and stored for subsequent use [0024].
It is evident from above that Cui teaches or suggest the selection of donors as well as formulation limitations of claims 48-53, 57, and 59-67 with the exception that Cui does not explicitly teach selecting stem or precursor cells as recited in the instant claims. Further with regard to claim 56, it is noted that in both Cui and the instant disclosure, the essential feature for selection as a donor is CKA by granulocytes. It is not surprising that at least some donors exhibiting this feature would be male.
With regard to stem and/or precursor cells, Cui teaches that donors may be administered a growth factor (G-CSF, GM-CSF, among others) prior to white blood cell collection [0020]; the cells may be expanded in the presence of these same factors prior to administration to a recipient [0023]; and these same factors may be co-administered with the cells [0031]. The same factors are taught in the present specification to promote differentiation of hematopoietic cells ([0172] [0446] in US 20190314409) and they are known in the art to promote mobilization of hematopoietic stem cells into peripheral blood. Therefore, the unfractionated white blood cell populations taught in Cui would inherently comprise hematopoietic stem cells and cells in all of the stages of myeloid differentiation recited in the instant claims. Furthermore, the fact that Cui teaches that CKA assays should be used to identify suitable donors from which additional cells may be subsequently obtained [0021] indicates an expectation that highly active granulocytes are continually replenished from the pool of stem and/or progenitor cells in any individual.
The instant specification relies on the same expectation as previously suggested in Cui. It is noted that all examples in the specification involving infusion of cells to patients are prophetic. Example 8 contemplates administration of granulocytes from a cell bank, not stem cells or precursors, as in the claims. Example 7 prophetically contemplates infusion of hematopoietic stem cells or cells of each of the stages of in vitro differentiation of HSC into neutrophils. For stem cells or precursors, the method relies on the expectation that the cells will differentiate into granulocytes [0290]. In all cases, the cancer cell killing activity is attributed to granulocytes, and therefore, the essential property of the hematopoietic stem and/or precursor cells is their ability to differentiate into granulocytes. The ability of HSC to differentiate into all types of blood cells after transplantation is well known and not controversial. The instant specification does not disclose any results that would be unexpected in view of Cui.
Although Cui suggests culture conditions that would promote differentiation of stem cells, Cui does not explicitly teach any attempt to differentiate the stem cells into granulocytes as recited in claim 54. As noted above, Cui teaches that cancer cell killing activity is attributable to granulocytes (including neutrophils) in the white blood cell population. Cui teaches that the cancer treatment can be performed with sorted granulocytes.
Yan confirms and reinforces Cui by showing that neutrophils from some individuals exhibit potent, highly specific, cancer cell killing activity. Like Cui, Yan teaches that adoptive transfusion of potent neutrophils from pre-screened donors may be an effective way to transfer cancer immunity against tumors (e950162-2, left column). Yan teaches that the high or low active status of neutrophils remained stable in individuals over at least a year (e950163-5, left column). This again implies that the CKA of neutrophils is maintained as new cells develop from the pool of stem and/or progenitor cells.  Also like Cui, Yan does not teach differentiation of stem and/or progenitor cells as a source of granulocytes.
Timmons teaches methods to obtain clinically useful numbers of neutrophils from hematopoietic progenitor cells. The starting populations may be umbilical cord blood CD34+ cells, umbilical cord blood mononuclear cells, or mobilized peripheral blood (Fig.1, Fig. 3), a progression of neutrophil lineage cells were observed during culture (Fig.1), and numbers of neutrophils sufficient to treat several patients may be obtained in a single culture (p. 837, left column). Thus, one of skill in the art would recognize differentiation from stem cells is an advantageous alternative to cell sorting to obtain neutrophils for therapeutic administration. Therefore, the embodiments of the claimed methods involving differentiation of cells prior to administration are obvious in view of Cui, Yan, and Timmons.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Cui, Yan, and Timmons as applied to claims 48-57, and 59-67 above, and further in view of Chen et al., Theranostics 2016 6:1887-1898 (“Chen”, of record).
As noted above, Cui, Yan, and Timmons together teach or suggest methods involving isolation, culture, and administration of granulocytes and/or differentiation of granulocytes from precursors. These references do not teach measuring the surface charge of a donor granulocyte as recited in claim 58. Chen teaches that granulocytes have net positive cell surface charge, which distinguishes them from many normal and cancer cell types (Figure 4). Thus, positive surface charge is an inherent property of granulocytes that may be used to confirm the identity of the cells. Therefore, it would be obvious to include a measurement of surface charge as part of a characterization of a cell population that desirably includes granulocytes.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W. Please note the examiner’s part-time schedule. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647